758 F.2d 349
Franklin STEFANOWICZ, Appellant,v.COMMERCIAL NATIONAL BANK AND TRUST CO., Robert C. Hellbusch,and Gene T. Suhr, Appellees.
No. 85-1137.
United States Court of Appeals,Eighth Circuit.
Submitted March 21, 1985.Decided April 12, 1985.

Appeal from the United States District Court for the District of Nebraska;  Warren K. Urbom, Judge.
No brief for appellant.
No brief for appellees.
Before HEANEY, Circuit Judge, HENLEY, Senior Circuit Judge, and McMILLIAN, Circuit Judge.
PER CURIAM.


1
Franklin Stefanowicz appeals from the district court's order dismissing his complaint.  Stefanowicz brought this action against the Commercial National Bank and Trust Company (Commercial), and its employees, contending that they violated the Truth in Lending Act, 15 U.S.C Sec. 1601 et seq. and numerous other statutory and constitutional provisions.  He seeks to avoid all mortgages, liens, judgments and security interests Commercial holds in his property;  recoupment of all interest and finance charges paid to Commercial;  and actual and punitive damages.


2
After carefully reviewing the record and the district court's opinion, we find no error of law or fact.  Accordingly, we affirm on the basis of the district court's well-reasoned opinion.  See 8th Cir. R. 14.